DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Response to Amendment
The IDS submitted on 06/07/2021 has been considered.
The previous 112(a) and 112(b) rejections have been overcome.
In light of the amended claims, claims 1, 8, and 15 require a provisional non-statutory double patenting rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the previous 35 U.S.C. 103 rejections have been overcome.

Notice to Applicant
In the amendment dated 11/30/2020, the following has occurred: claims 1-2, 8-9, and 15-16 have been amended; claims 3-4, 6-7, 10-11, 13-14, 17-18, and 20 have remained unchanged; claims 5, 12, and 19 remain cancelled; and no new claims have been added.
Claims 1-4, 6-11, 13-18, and 20 are pending.
Effective Filing Date: 09/07/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(a) and 112(b) rejections. Examiners withdraws the previous 112 claim rejections.

35 U.S.C. 101 Rejections:
Applicant argues that the claims are not directed to an abstract idea, but even if they were, the claims constitute more than the abstract idea. However, Examiner disagrees. The claims, as further shown below in the 35 U.S.C. 101 rejections section, are directed towards the abstract idea of managing personal behaviors or relationships including following rules or instructions. As a whole, the claims fall under the certain methods of organizing human activity abstract idea grouping. Accordingly, the claims remain rejected under 35 U.S.C. 101.
Additionally, Applicant argues that the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because the claims integrate any such abstract idea into a practical application. Applicant further states that the present claims are 
The basis for the McRO court decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators), and thus did not recite a concept similar to the identified abstract idea. That is not present case here.
The cited portion of the specification does not show an improvement in technology that improves "memory and bandwidth intensive" or "fast prefetch" inaccuracy technical problems. Instead, as cited, the claims are drawn to an abstract concept concerning "user-configurable rules to map keywords to user-configurable anatomical regions." For example, if fewer actions are taken due to the user-configurable rules, the memory and bandwidth of the technology employed by the claimed invention is not altered. The actions themselves are directed toward the performance of the abstract ideas as outlined in the rejection below and do not alter the memory, bandwidth, or prefetch of studies. Even if data processing were reduced, "reducing the amount of calculations in known and established computations" is known to be an abstract idea (see for example the USPTO IEG July 2015 Quick Ref Sheet, page 2).
Further, Applicant argues that the any such abstract idea would include meaningful limitations that amount to “significantly more” than the abstract idea, thusly, the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because 
In BASCOM, the inventive concept was found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. The current claims were considered as a whole and no such arrangement was found to be similarly non-generic. As shown in the rejection below, when applying the Supreme Court's two-part framework as set forth in Alice Corp., the claims are drawn to an abstract idea without significantly more. Furthermore, paragraph [0001] of the specification states that the present invention relates "to inferring appropriate anatomical region from inconsistent descriptions in order to provide fast and accurate prefetching." Such inference is algorithmic by nature and though there may be some practical application to which it may be applied, such a level of detail is not present in the claims which presently include generic additional elements which are conventionally employed to execute the abstract idea.

35 U.S.C. 103 Rejections:
Applicant amended the claims to overcome the previous 103 claim rejections. Examiner withdraw the current claim rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 13, and 21 of co-pending Application No. 15/452,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Limitations of claim 1 of the present invention correspond to claim 1 of the reference application. The current invention discloses determining an anatomical region (first 4 limitations of claim 1 of the reference application) after the anatomical region has been determined, determining a first plurality of keywords corresponding to the anatomical region of the first medical imaging study, wherein the first plurality of keywords comprises a name of the anatomical region supplemented with one or more additional keywords; (fifth limitation of claim 1 of the reference application) receiving one or more rules from a user for determining one or more regions and one or more modalities to pre-fetch, the one or more rules based on a modality of the first medical imaging study, wherein the one or more rules assign each exam type of a plurality of exam types to a unique anatomical region; (sixth limitation of claim 1 of the reference application) applying the one or more rules to a plurality of prior studies of the patient having occurred before the first medical imaging study, thereby filtering the plurality of prior studies to a filtered set of prior studies; (seventh limitation of claim 1 of the reference application) accessing the filtered set of prior studies; (eighth limitation of claim 1 of the reference application) extracting a second plurality of keywords from the filtered set of prior studies, the second plurality of keywords comprising one or more keywords extracted from each study in the filtered set of prior studies; (ninth limitation of claim 1 of the reference application) for each prior study in the filtered set of prior studies, when at least one of the one or more keywords are in common with at least one of the first plurality of keywords, selecting that prior study for pre-fetching thereby further filtering the filtered set of prior studies; (tenth limitation of claim 1 of the reference application) and pre-fetching any (eleventh limitation of claim 1 of the reference application).
Limitations of claim 8 of the present invention correspond to claim 13 of the reference application. The current invention discloses determining an anatomical region of a first medical imaging study, the first medical imaging study corresponding to a patient; (first 4 limitations of claim 13 of the reference application) after the anatomical region has been determined, determining a first plurality of keywords corresponding to the anatomical region of the first medical imaging study, wherein the first plurality of keywords comprises a name of the anatomical region supplemented with one or more additional keywords; (fifth limitation of claim 13 of the reference application) receiving one or more rules from a user for determining one or more regions and one or more modalities to pre-fetch, the one or more rules based on a modality of the first medical imaging study, wherein the one or more rules assign each exam type of a plurality of exam types to a unique anatomical region; (sixth limitation of claim 13 of the reference application) applying the one or more rules to a plurality of prior studies of the patient having occurred before the first medical imaging study, thereby filtering the plurality of prior studies to a filtered set of prior studies; (seventh limitation of claim 13 of the reference application) accessing the filtered set of prior studies; (eighth limitation of claim 13 of the reference application) extracting a second plurality of keywords from the filtered set of prior studies, the second plurality of keywords comprising one or more keywords extracted from each study in the filtered set of prior studies; (ninth limitation of claim 13 of the reference application) for each prior study in the filtered set of prior studies, when at least one of the one or more (tenth limitation of claim 13 of the reference application) and pre-fetching any selected studies of the filtered set of prior studies for display to a user (eleventh limitation of claim 13 of the reference application).
Limitations of claim 15 of the present invention correspond to claim 21 of the reference application. The current invention discloses an image archive, (first limitation of claim 21 of the reference application) a display, (second limitation of claim 21 of the reference application) a computing node having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: (fourth limitation of claim 21 of the reference application) determining an anatomical region of a first medical imaging study, the first medical imaging study corresponding to a patient; (fifth through eighth limitations of claim 21 of the reference application) after the anatomical region has been determined, determining a first plurality of keywords corresponding to the anatomical region of the first medical imaging study, wherein the first plurality of keywords comprises a name of the anatomical region supplemented with one or more additional keywords; (ninth limitation of claim 21 of the reference application) receiving one or more rules from a user for determining one or more regions and one or more modalities to pre-fetch, the one or more rules based on a modality of the first medical imaging study, wherein the one or more rules assign each exam type of a plurality of exam types to a unique anatomical region; (tenth limitation of claim 21 of the reference application) applying the one or more rules to a plurality of prior studies (eleventh limitation of claim 21 of the reference application) accessing the filtered set of prior studies; (12th limitation of claim 21 of the reference application) extracting a second plurality of keywords from the filtered set of prior studies, the second plurality of keywords comprising one or more keywords extracted from each study in the filtered set of prior studies; (13th  limitation of claim 21 of the reference application) for each prior study in the filtered set of prior studies, when at least one of the one or more keywords are in common with at least one of the first plurality of keywords, selecting that prior study for pre-fetching thereby further filtering the filtered set of prior studies; (14th limitation of claim 21 of the reference application) and pre-fetching any selected studies of the filtered set of prior studies for display to a user (15th limitation of claim 21 of the reference application).
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4 and 6-7 claims 8-11 and 13-14 are drawn to a computer program product, and claims 15-18 and 20 are drawn to a system, each of which is within the four statutory categories. Claims 1-4, 6-11, 13-18, and 20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) determining an anatomical region of a first medical imaging study, the first medical imaging study corresponding to a patient, 2) after the anatomical region has been determined, determining a first plurality of keywords corresponding to the anatomical region of the first medical imaging study, wherein the first plurality of keywords comprises a name of the anatomical region supplemented with one or more additional keywords, 3) receiving one or more rules from a user for determining one or more regions and one or more modalities to pre-fetch, the one or more rules based on a modality of the first medical imaging study, wherein the one or more rules assign each exam type of a plurality of exam types to a unique anatomical region, 4) applying the one or more rules to a plurality of prior studies of the patient having occurred before the first medical imaging study, thereby filtering the plurality of prior studies to a filtered set of prior studies, 5) accessing the filtered set 6) extracting a second plurality of keywords from the filtered set of prior studies, the second plurality of keywords comprising one or more keywords extracted from each study in the filtered set of prior studies, 7) for each prior study in the filtered set of prior studies, when at least one of the one or more keywords are in common with at least one of the first plurality of keywords, selecting that prior study for pre-fetching thereby further filtering the filtered set of prior studies, and 8) pre-fetching any selected studies of the filtered set of prior studies for display to a user. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including teaching or following rules or instructions. Independent claims 8 and 15 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 include all of the limitations of claims 1, 8, and 15, and therefore likewise incorporate the above-described abstract idea. The limitations of depending claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) an image archive, 2) a display, 3) 4) a computer program product for examining prefetching, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform the claimed steps.
The 3) a computing node and 4) a computer program product are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0052] and [0053]).
Further, the 1) image archive and the 2) display add insignificant extra-solution activity to the abstract idea. The recitation of an 1) image archive amounts to mere data gathering, while the recitation of the 2) display amounts to insignificant applicant.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) an image archive, 2) a display, 3) a computing node, and 4) a computer program product to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of well-understood, routine, and conventional activity (WURC activity) or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain methods of organizing human activity. Specifically, MPEP 2106.05(d) and MPEP 2106.05(f) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The 1) image archive and 2) display in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea in the form of WURC activity. The following is an example of WURC activity. Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing prior studies data in a database and/or electronic memory, and retrieving the prior studies data from storage in order to display the studies on the display.
Furthermore, the current invention pre-fetches any selected studies utilizing 3) a computing node and 4)
Mere instructions to apply an exception using a generic computer component and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-4, 6-11, 13-18, and 20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626